DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2018; December 11, 2019; and September 23, 2021 were filed after the mailing date of the application on August 4, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim,” “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS” is not sufficient.  
Appropriate correction is required.
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  Claim 9 recites “…representing a the object…” where it should instead recite “…representing the object…”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


non-transitory machine readable medium”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida (US 20170148182A1).
Yoshida teaches a method comprising:  acquiring, at a processor, a data model of an object to be generated in additive manufacturing, the data model comprising object model data representing a slice of the object (slice object data obtained from the generated image data includes the color information of the surface of the three-dimensional printed object, [0031]) as a plurality of polygons (three-dimensional polygon models that use polygons, utilizing a three-dimensional polygon model to generate color slice object data along a cross section that intersects the three-dimensional polygon model, [0029]) and object property data comprising property data associated with the plurality of polygons (each polygon of the three-dimensional polygon model are associated with color information, [0032]); using the processor, inspecting the slice from a predetermined perspective at a plurality of discrete locations (shape obtaining processor specifies a point of intersection between the cross section and each edge of the edges of the three-dimensional polygon model that intersects the cross section, the shape obtaining processor specifies a line of intersection between the cross section and each polygon of the polygons of the three-dimensional polygon model that intersects the cross section, the shape obtaining processor obtains the shape of the outline which includes the points of intersection and the lines of intersection, [0033]) and determining if each location is within a face of a polygon, and if so, identifying the object property data associated with that polygon and associating the identified object property data with that location; and inspecting the slice at a plurality of discrete edge locations along an edge of a polygon, identifying the object property data associated with each edge location and associating the object property data identified with that edge location (passes color information of each edge that intersects at a point of intersection on to the point of intersection, passes color information of each polygon that intersects a line of intersection on to the line of intersection, [0034]).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1) in view of Matsubara (US 20180108170A1).
13.	As per Claim 2, Yoshida is relied upon for the teachings as discussed above relative to Claim 1.
	However, Yoshida does not expressly teach comprising storing the association between the locations and the object property data as a model of the slice expressed as a plurality of individually printable volumes each having associated object property data.  However, Matsubara teaches comprising storing the association between the locations and the object property data as a model of the slice expressed as a plurality of individually printable volumes each having associated object property data (depth data and color data are stored, for each voxel, in the working memory 103 so as to be associated with each other, [0080], extracts data of a single slice from the voxels for which color data has been determined, [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to include storing the association between the locations and the object property data as a model of the slice expressed as a plurality of individually printable volumes each having associated object property data because Matsubara suggests that it is well-known in the art that in 3D object creation using a 3D printer, input data is converted into voxel data that is a data format processable in the object creating apparatus, and then creating the object on the basis of the voxel data [0003].
14.	As per Claim 3, Yoshida does not expressly teach further comprising generating control data to generate a layer of an object corresponding to the slice using the individually printable volumes.  However, Matsubara teaches further comprising generating control data to generate a layer of an object corresponding to the slice using the individually printable volumes (extracts data of a single slice from the voxels for which color data has been determined, transmits the extracted slice data to the three-dimensional object creating apparatus 12, [0057]).  This would be obvious for the reasons given in the rejection for Claim 2.
15.	As per Claim 4, Yoshida does not expressly teach further comprising generating the object using the control data.  However, Matsubara teaches further comprising generating the object using the control data (creates a desired three-dimensional object by ejecting ink from the color head and the clear head by using slice data of the three-dimensional object supplied from the data processing apparatus 10 and sequentially stacking slices, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to include generating the object using the 
16.	As per Claim 9, Yoshida teaches a polygon detection module to associate at least one location with an object property of a polygon representing the object when, from a predetermined perspective, a location is within a face of a polygon; and an edge inspection module to inspect a plurality of discrete locations along an edge of a polygon and to associate at least one edge location with an object property of a polygon comprising the edge [0034].
However, Yoshida does not expressly teach apparatus comprising processing circuitry, the processing circuitry comprising:  a voxelisation module to define a plurality of voxels representing an object to be generated in additive manufacturing, wherein at least one voxel is associated with an object property, the voxelisation module comprising:  a polygon detection module to associate at least one voxel with an object property of a polygon representing the object when, from a predetermined perspective, a voxel overlies, the polygon; and an edge inspection module to inspect a plurality of discrete locations along an edge of a polygon and to associate at least one voxel with an object property of a polygon comprising the edge when the location lies within the voxel.  However, Matsubara teaches apparatus comprising processing circuitry, the processing circuitry comprising:  a voxelisation module to define a plurality of voxels representing an object to be generated in additive manufacturing, wherein at least one voxel is associated with an object property ([0057], three-dimensional object creating apparatus 12 functions as a 3D printer, three-dimensional object creating apparatus 12 includes a CPU 121, [0042]), the voxelisation module comprising:  a polygon detection module to associate at least one voxel with an object property of a polygon representing the object when, from a predetermined perspective, a voxel overlies the polygon; and inspect a plurality of discrete depth data is a distance between a voxel center and a polygon closest to the voxel center, the depth data is an average of distances from the voxel center to points of the closest polygon (vertexes of a triangle if the polygon is a triangle), [0052], the color data is set by determining, for each voxel, whether the voxel becomes a color voxel or an achromatic color voxel on the basis of a color density of the closest polygon and the depth data, the color density of the closest polygon is calculated from the color data of the polygon, the CPU generates color voxels so that voxels within a larger depth in the three-dimensional object become color voxels as the color density of the closest polygon becomes larger, [0053]).  Thus, this teaching from Matsubara can be implemented into the edge inspection module of Yoshida so that it associates at least one voxel with an object property of a polygon comprising the edge when the location lies within the voxel.  This would be obvious for the reasons given in the rejection for Claim 2.
17.	As per Claim 10, Yoshida does not expressly teach wherein the object is represented in data modelling each of a plurality of slices of the object and the voxelisation module is to process data modelling one slice at a time.  However, Matsubara teaches wherein the object is represented in data modelling each of a plurality of slices of the object and the voxelisation module is to process data modelling one slice at a time (CPU 101 of the data processing apparatus 10 extracts data of a single slice from the voxels for which color data has been determined in accordance with the processing program, the single slice corresponds to an amount that can be ejected per movement of the color head and the clear head of the three-dimensional object creating apparatus 12, CPU 101 that has extracted slice data from the voxels transmits the extracted slice to the three-dimensional object creating apparatus 12, [0057], CPU 121 of the three-dimensional object creating apparatus 12 receives the slice data and creates a three-dimensional object by ejecting ink from the color head 128 and the clear head 129 by controlling the motor driving unit 126 and the head driving unit 127 by using the slice data, CPU 121 creates the three-dimensional object by stacking slices in a height direction by repetition of slice extraction and ink ejection, [0058]).  This would be obvious for the reasons given in the rejection for Claim 2.
18.	As per Claim 11, Yoshida teaches wherein the processing circuitry further comprises a control data module to generate control data to generate the object (slice object are successively stacked on one another by the three-dimensional printing device, thus printing a three-dimensional printed object, the predetermined thickness information represents the thickness of one layer of the slice object, [0059], thus, the thickness of one layer of the slice object generated by the three-dimensional printing device is able to be controlled by the cross-section data generating device, [0060]).
19.	As per Claim 12, Yoshida teaches further comprising object generation apparatus to generate the object in a plurality of layers corresponding to respective slices according to the control data [0059-0060].
20.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1) and Matsubara (US 20180108170A1) in view of Babaei (US 20170217103A1).
	Yoshida and Matsubara are relied upon for the teachings as discussed above relative to Claim 2.
	However, Yoshida and Matsubara do not teach comprising, if a plurality of object property data values are identified for an individually printable volume, determining an object voxel 440 has been assigned based color materials by color stacks associated with each of position 420 and 430, thereby producing an assignment conflict if the assigned base color materials are different, [0092]), determining an object property data value for the individually printable volume according to at least one of a hierarchy or a combination of the object property data values ([0092], assignment conflicts may be resolved by averaging colors associated with positions on the surface before assigning base color materials to voxels, [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida and Matsubara to include if a plurality of object property data values are identified for an individually printable volume, determining an object property data value for the individually printable volume according to at least one of a hierarchy or a combination of the object property data values because Babaei suggests that this approach resolves conflicts by reducing the chances of them occurring.  When the colors are averaged, the color stacks determined for this colors may be more similar than they were prior to averaging.  Thus, there is a lower chance of an assignment conflict [0094].
21.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1) in view of Ziegler (US 20040184655A1).
	Yoshida is relied upon for the teachings as discussed above relative to Claim 1.
	However, Yoshida does not teach wherein if an inspection determines that the location is within a plurality of polygon faces, selecting the object property data for the polygon which is closer to a surface of the object.  However, Ziegler teaches wherein if an inspection determines if the scene contains objects with diffuse color, then each point in an image contains the color of the closest visible object surface along the line-of-sight, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida so that if an inspection determines that the location is within a plurality of polygon faces, selecting the object property data for the polygon which is closer to a surface of the object because Ziegler suggests that the color closest to the surface of the object is the color that is visible, and thus that color is selected [0052].
22.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1) in view of Bigos (US 20200122399A1) and Lee (US007317456B1).
	Yoshida is relied upon for the teachings as discussed above relative to Claim 1.
	However, Yoshida does not teach comprising, at each edge location, converting a floating-point location into an individually printable volume.  However, Bigos teaches generating a point cloud representation of a target object for 3D printing, then at each edge location, converting a point cloud location into an individually printable volume (a method of 3D print modelling includes: generating a point cloud representation of a target virtual object for 3D printing, generating voxel representation of the point cloud, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to include at each edge location, converting a point cloud location into an individually printable volume as suggested by Bigos.  It is well-known in the art to use point clouds as a digital 3D representation of a physical object.  Bigos 
However, Yoshida and Bigos do not teach comprising, at each edge location, converting a floating-point location into an individually printable volume.  However, Lee teaches mapping points in the point cloud to a voxel requires mapping position coordinates for the points from the first coordinate system to position coordinates for the voxel in the second coordinate system.  The first coordinate system is a floating point-based coordinate system, while the second coordinate system is an integer-based coordinate system.  Accordingly, it converts a floating-point location into an individually printable volume (col. 2, lines 33-43).  Thus, this teaching from Lee can be implemented into the device of Bigos so that at each edge location, it converts a floating-point location into an individually printable volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida and Bigos to include at each edge location, converting a floating-point location into an individually printable volume because Lee suggests that this needs to be done in order to convert the point clouds into an individual printable volumes (col. 2, lines 33-43).
23.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1) in view of Berger (US 20050154481A1).
	Yoshida is relied upon for the teachings as discussed above relative to Claim 1.
	However, Yoshida does not teach comprising generating the slice of the object model from data modelling the object as a plurality of initial polygons and generating new polygons modelling the slice.  However, Berger teaches comprising generating the slice of the object model from data modelling the object as a plurality of initial polygons and generating new when every slice of the voxel volume has been traversed, the method includes re-triangulating, or otherwise remeshing, the resulting volume to determine the shape of the modified, manufacturable model, the model may be re-triangulated using a marching cubes algorithm, thereby generating triangles to represent the surface of a given voxel volume, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to include generating the slice of the object model from data modelling the object as a plurality of initial polygons and generating new polygons modelling the slice because Berger suggests that if the manufacturable model is modified, then this needs to be done [0070].	
24.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1), Matsubara (US 20180108170A1), and Iverson (US 20150317412A1).
25.	As per Claim 13, Yoshida teaches a machine readable medium comprising instructions which when executed by a processor cause the processor (non-transitory computer readable medium stores a program that is executed by a computer to perform a shape obtaining process and a color information obtaining process, [0068]) to:  define an object to be generated in additive manufacturing from object model data and object property data for the object, the object model data representing a slice of the object model [0031] as a plurality of polygons [0029] and the object property data comprising property data associated with the plurality of polygons [0032], wherein said defining comprises:  inspecting the slice from a predetermined perspective at a plurality of discrete locations [0033] and determining if each location is within a face of a polygon, and if so, identifying the object property data associated with that polygon and associating a spatially corresponding portion of the object property data with a pixel comprising color cross-section image data is generated pixel by pixel, in the three-dimensional printing process, the color information is set pixel by pixel, and it is therefore possible to control the color pixel by pixel, [0061]).
	However, Yoshida does not expressly teach defining a plurality of printable volumes within an object to be generated in additive manufacturing from object model data and object property data for the object.  However, Matsubara teaches defining a plurality of printable volumes within an object to be generated in additive manufacturing from object model data and object property data for the object, the object model data representing a slice of the object model [0057, 0042] as a plurality of polygons (processing for converting polygons that constitute three-dimensional object data into voxels, [0037], [0057]) and the object property data comprising property data associated with the plurality of polygons (voxel 1: depth data D1, closest polygon 1, [0069], voxel 2: depth data D2, closest polygon 2, [0070], voxel 3: depth data D3, closest polygon 3, [0071], as for a closest polygon, color data may be stored in association with the closest polygon, [0072]).  This would be obvious for the reasons given in the rejection for Claim 2.
	However, Yoshida and Matsubara do not teach the object property data comprising an object property bitmap, and associating the object property bitmap with a printable volume.  However, Iverson teaches the object property data comprising an object property bitmap, and associating the object property bitmap with a printable volume (extracting contours includes generating 2D vector coordinates that represent the outline of the solid portions of the 2D bitmap image, the bitmap is first processed so that each pixel is defined as solid or empty, [0056], when fabricating the 3D object, fabrication manager 214 determines volume in voxel units, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida and Matsubara so that the object property data comprising an object property bitmap, and associating the object property bitmap with a printable volume as suggested by Iverson.  It is well-known in the art to use a bitmap to identify the colors.
26.	As per Claim 15, Yoshida does not expressly teach further comprising instructions which when executed by a processor cause the processor to:  generate control instruction to generate an object using the defined printable volumes.  However, Matsubara teaches further comprising instructions which when executed by a processor cause the processor to:  generate control instruction to generate an object using the defined printable volumes [0057-0058].  This would be obvious for the reasons given in the rejection for Claim 2.
27.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20170148182A1), Matsubara (US 20180108170A1), and Iverson (US 20150317412A1) in view of Berger (US 20050154481A1).
Claim 14 is similar in scope to Claim 8, and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611